This is an action of ejectment for the following-described tract or parcel of land: "Beginning at a stone, The Widow's corner, thence S. 28 W. 14.75 chains to a stone in the lane, her corner; thence E. 16.50 chains to a white oak, formerly Philip Ball's corner; thence N. 12.75 chains to a stone, formerly Milton Sledge's corner; thence W. 50 links to a white oak, Riggan's corner; thence N. 88 W. 9.86 chains to the beginning corner, containing 15 9-10 acres, more or *Page 376 
less." Defendant answered, denied that the plaintiffs were the owners of the land, and pleaded specially the statute of limitations. It was shown that this land belonged to Alexander Clinard, who died in (548) 1845. In 1856 the lands of the said Alexander Clinard were partitioned between his heirs at law under an order of the Court of Pleas and Quarter Sessions, reported to November Term, 1856, and confirmed. The plaintiffs, for the purpose of making out their title, introduced this report in evidence; and it shows that this tract or parcel of land sued for was allotted and assigned to the plaintiff Philip Clinard as lot No. 5, and lot No. 7, which is a different tract and boundary, was allotted and assigned to Franklin Eberhardt.
There appears to be an affidavit filed in February, 1857, alleging that No. 5 should have been assigned to Franklin Eberhardt, and No. 7 to the plaintiff Philip Clinard, asking for a rehearing. And on the back of this affidavit is the following entry: "Affidavit for rehearing of report of division of lands, Alexander Clinard's heirs." On the same sheet of paper appears the following entry: "We, the undersigned commissioners, make the following amendment to this report: That lot No. 5 be assigned to Franklin Eberhardt, and that lot No. 7 be assigned to Philip Clinard, all of which is respectfully submitted under our hands and seals, this 12 February, 1857. (Signed) B. F. Stone, Seal. John Delap, Seal. Chas. Hoover, Seal." The original report was signed by Chas. Hoover, Seal. Richard Jiams, Seal. B. F. Stone, Seal. John Delap, Seal.
The report as originally made was properly recorded and registered, and there is nothing to show that what is claimed as the amended report was ever acted upon by the court or recorded or registered.
The plaintiff's theory is that Franklin Eberhardt only took a life estate as tenant by the curtesy, and plaintiff had no right of action until the death of Franklin Eberhardt in 1890, and no statute of limitations or presumption of title ran against them until that time.
This is so, if Franklin Eberhardt acquired title to it as tenant (549) by the curtesy. But to do this the plaintiff must show that it was his wife's land. This they have failed to do, unless they have shown it by what they termed the amended report, as the original report gives the land sued for to Philip Clinard. We do not think the amended report, as it is called, can be sustained. The affidavit asking for the amendment certainly did not have the effect to change the report already made and confirmed; nor do we think the fact that three of the commissioners got together and undertook to make the amendment — to change the report without the order and approval of the court — can have the effect to amend or alter the report that had been made, filed, affirmed, recorded and registered. When the commissioners made their report and filed the same, their duties were ended and they were functi officio, unless *Page 377 
they acted under a new order of the court. And the original report, when made, approved, confirmed, recorded and registered, became a muniment of title, and the commissioners, without the order and approval of the court, had no more right to alter or change it than they would have had to change a deed without authority to do so. And if Franklin Eberhardt had no estate
in this tract of land, there was nothing to prevent the statute from running; and as it is admitted that the defendant and those under whom he claims have held possession of the same under color of title for thirty years or more, his title has ripened into a perfect title, and the plaintiff can not recover.
The judgment of the court below is
Affirmed.
(550)